Ct. Crim. App. Tenn. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions III and IV, presented by the petition, which read as follows:
“III. The trial court was in error in refusing to allow defendant to be placed on the witness stand after other witnesses had testified in his behalf as said Tennessee Statute requiring defendant to be first witness is unconstitutional in violation of the Fifth Amendment and Fourteenth Amendment of the Federal Constitution and Article I, Section 9 of Tennessee Constitution.
“IV. Code section 40-2403 deprives a defendant of due process of law, in violation of the Fourteenth Amendment to the United States Constitution.”
Reported below: — Tenn. App. —, — S. W. 2d —.